Title: From George Washington to Timothy Pickering, 13 July 1796
From: Washington, George
To: Pickering, Timothy


        (Private & confidential)
       
        
          Sir,
          Mount Vernon 13th July 1796.
        
        Yesterday, I was informed by a Gentleman from Richmond, that Mr Dawson was gone on to Philadelphia in order to embark for France; and about an hour ago, I received a letter of which the enclosed is an extract from a well informed acquaintance, & a stanch frd to his country.
        What, or whether any thing can with propriety be done in consequence of this information, must be left to yourself and the two other Secretaries to decide, from circumstances, & appearances on the Spot.
        It may not be amiss to observe further, that Mr Dawson is the Son in law of Mr Jones—one of the Circuit Judges of this state, and, as I am informed, unfriendly to the Genl Government—and that Mr Monroe is the Nephew of Mr Jones, & has his son with him in France. As every day brings fresh matter to view—Vigilence, with caution becomes more & more necessary.
        
          Go: Washington
        
      